Citation Nr: 1539795	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-22 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 8, 2013. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  His DD Form 214 reflects that he had service in the Vietnam and that he was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.
 
In the October 2009 rating decision on appeal, the RO granted service connection for PTSD, pursuant to Diagnostic Code 9411, effective December 4, 2008.  In a November 2013 decision, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD prior to July 8, 2013, and denied entitlement to a staged rating in excess of 70 percent for PTSD from July 8, 2013.  This decision also remanded the Veteran's claim for TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that it denied entitlement to an initial rating in excess of 50 percent for PTSD prior to July 8, 2013.  In January 2015, the Court, based upon a Joint Motion for Partial Remand (JMPR), vacated the Board's decision to the extent it denied an initial rating in excess of 50 percent for PTSD prior to July 8, 2013, and remanded the matter for further consideration.  The JMPR states that the Board's November 2013 decision failed to provide adequate reasons and bases as to why the Veteran did not meet the criteria for a rating in excess of 50 percent prior to July 8, 2013.   

Although new medical evidence has been obtained since issuance of a September 2013 supplemental statement of the case (SSOC), such evidence is either duplicative of evidence of record prior to September 2013 or is not relevant to the claim for a rating in excess of 50 percent for PTSD prior to July 8, 2013.  Although some of the new evidence is relevant to the Veteran's TDIU claim, due to the grant of TDIU by this decision, there is no reason to remand this claim to the Agency of Original Jurisdiction (AOJ) for consideration of the new evidence prior to Board review.  

FINDINGS OF FACT

1.  From December 4, 2008 to July 8, 2013, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood; but not by total occupational and social impairment.

2.  The Veteran has a 70 percent rating for PTSD, a combined rating of 80 percent for his service-connected disabilities, and he is unemployable due to these disabilities.


CONCLUSIONS OF LAW

1.  From December 4, 2008 to July 8, 2013, the criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the Veteran's claim for TDIU, in light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran's PTSD appeal arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional discussion of the duty to notify is therefore required.

The record reflects that the Veteran's service treatment records, VA medical records and private medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing before a Veterans Law Judge.  He has submitted statements in support of his claim from his private physician and from his spouse.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

With respect to a May 2012 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the Veterans Law Judge discussed the PTSD issue on appeal.  Information was obtained from the Veteran regarding the extent and frequency of his PTSD symptoms.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  The discussion during the hearing did reveal that the Veteran would soon be receiving additional VA treatment for his PTSD.  Subsequently, copies of the new VA treatment records were obtained and considered.  The discussion during the hearing did not reveal any additional evidence that might be available that had not been submitted or sought.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  PTSD Rating Prior to July 8, 2013

The October 2009 rating decision on appeal granted the Veteran service connection for PTSD effective from December 4, 2008.  He has been assigned a 50 percent rating from December 4, 2008 to July 8, 2013.  The Veteran's attorney maintains that the Veteran is entitled to a 70 percent rating for PTSD from December 4, 2008.  He asserts that since that date the Veteran has experienced eight of the nine symptoms associated with a 70 percent rating.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

Prior to July 8, 2013, the Veteran's PTSD was rated at 50 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117 . 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

For the reasons outlined below, the Board finds that from December 4, 2008 to July 8, 2013, an initial rating of 70 percent is warranted in this case, as the evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.

The Veteran's PTSD results in depression that affects his ability to function independently, appropriately, and effectively.  In a July 2010 letter the Veteran's spouse reported that the Veteran sometimes spent 10 hours a day in bed while she was at work.  She reported that she had to give the Veteran his medications on a daily basis.  In a March 2013 letter, the Veteran's private physician reported that the Veteran had struggled with fairly profound depression the entire time he had known him (since 2006).   

The record indicates that the Veteran has experienced episodes of suicidal ideation.  A February 2009 VA treatment record notes that the Veteran stated that they should have finished what they started in Vietnam and he would be with his buddies on the black wall.  On VA examination in September 2009, the Veteran reported passive thoughts of death.  In a July 2010 letter, the Veteran's spouse reported that the Veteran had become severely suicidal over the last eight months.  September and December 2010 VA treatment records note that the Veteran had suicidal thoughts/wishes and suicidal ideation.   The Board recognizes that on many other occasions, the Veteran denied suicidal ideation.  However, the fact remains that prior to July 8, 2013 the record reveals that the Veteran experienced periods of suicidal ideation.   

The record shows that prior to July 8, 2013, the Veteran experienced impaired impulse control.  In February 2009, the Veteran reported to a VA examiner that someone popped a balloon at an event and he turned over the tables of food out of anger.  In the July 2010 letter, the Veteran's spouse reported a road rage incident in which the Veteran broke a man's wrist.   

A December 2010 VA treatment record notes that the Veteran reported that he did not like to be around people and that he did not enjoy anything.  

The record shows that prior to July 8, 2013, the Veteran had difficulty adapting to stressful circumstances.  The Veteran reported at the September 2009 VA examination that he avoided almost all crowds due to the anxiety and that he experiences hypervigilance when in them.  

The record indicates that prior to July 8, 2013, the Veteran was unable to establish and maintain effective relationships.  At the September 2009 VA examination, the Veteran reported that prior to his retirement he had liked work because he could work alone.  He also stated that he was fairly guarded and suspicious of other people and felt anxious around them in almost all circumstances.  A December 2010 VA treatment record notes that the Veteran reported that he did not like to be around people.  In the July 2010 letter, the Veteran's spouse reported that the Veteran would not socialize with anyone that came to their home, that he would go to his room and hide until people would leave.  

At the September 2009 VA examination, the Veteran admitted to hypervigilance that sometimes led him to "hear things that others can't."  He also demonstrated some guarded and suspicious thinking that bordered on paranoia.

Based on the evidence above, the Board finds that the Veteran's disability picture more nearly approximated that contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7.  The Veteran had impairments in most areas as a result of his service-connected disability.  Although he did not have several of the listed symptoms provided by the criteria for a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  Mauerhan, 16 Vet. App. at 442.  Therefore, a rating of 70 percent, but no higher, is warranted.

A rating of 100 percent is not warranted prior to July 8, 2013, because the preponderance of the evidence is against a finding that the Veteran had a total occupational and social impairment at any time during the appeal period.  The medical evidence indicates that the Veteran had no suicidal plan or intent and had no intention of harming others.  The Veteran was fully independent in his activities,  of daily living.  His GAF scores during this time period ranged from 51 to 57 which are reflective of symptoms less severe than total occupational and social impairment.  The evidence does not reveal that the Veteran experienced such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Consequently, the criteria for a 100 percent rating for PTSD were not met prior to July 8, 2013.

In the case at hand, it is at least in equipoise that the symptomatology attributable to the Veteran's service-connected PTSD met the criteria for a 70 percent rating, but no higher, for the entire appeal period prior to July 8, 2013.  Furthermore, the Veteran's PTSD symptomatology has not met the criteria for a rating in excess of 70 percent rating at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).    

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2015).  In this case, the Schedule is not inadequate; the criteria reasonably describe the Veteran's actual symptoms, which include suicidal ideation, depression, hypervigilance, social isolation, and significant disturbances of motivation and mood.  The Schedule provides for a higher rating for the service-connected PTSD.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for a higher rating has not been shown. 

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran's current service-connected disabilities are PTSD, rated at 70 percent disabling; tinnitus, rated at 10 percent disabling; bilateral hearing loss rated at 10 percent disabling; and abdomen scar, rated as noncompensable.  He has a combined rating of 80 percent and met the percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities.  See 38 C.F.R. § 4.16(a).   

The record reveals that the Veteran had been employed as a telephone lineman and that he last worked in June 2005.  The Veteran reported that he had completed one year of college.

On VA psychiatric examination in January 2015, the Veteran reported that he has panic attacks when he goes out in public about once a week.  He stated that he has become more isolative to help mitigate his anxiety.  He reported that he continues to experience difficulty managing his anger.  He said that he frequently became angry at strangers when out in public.  He complained of poor energy and said that he experienced decreased motivation.  The examiner noted that the Veteran's irritability and anger were fairly pervasive.  The Veteran and his wife credibly reported that he experienced extreme irritability, impatience, frustration, and anger when required to interact cooperatively with others for more than brief periods of time.  Although the examiner stated that the Veteran remained capable of completing simple and complex tasks and that the Veteran's concentration, persistence and pace could be expected to be moderately impaired in a work stetting, he then went on to opine that the Veteran could be expected to experience severe impairment in his ability to consistently and reliably interact with the public and coworkers in a work setting given the severity of his symptoms.  

Given that the PTSD symptoms reported by the January 2015 VA examiner and given his opinion that the Veteran would be expected to experience severe impairment in his ability to consistently and reliably interact with the public and coworkers in a work setting given the severity of his symptoms, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  All doubt has been held in the Veteran's favor.  See Gilbert, 1 Vet. App. 49, 53-56 (1990).

ORDER

An initial rating of 70 percent is granted from December 4, 2008 to July 8, 2013, subject to the law and regulation regarding the award of monetary benefits.

Entitlement to TDIU is granted, subject to the law and regulations regarding the award of monetary benefits.



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


